Title: To James Madison from Asbury Dickins, 14 March 1815
From: Dickins, Asbury
To: Madison, James


                    
                        
                            Sir,
                            McKeowins Hotel, Washington; 14th. March 1815.
                        
                        I trust it will not be deemed a departure from the high respect which is due to your exalted station and eminent character, for me to present myself, in this manner, to your notice.
                        Since I had the honour to see you, I have written to the Commissioners of the Navy offering myself for the Secretaryship of their Board. I learn, however, that several applications had been previously made to them: and, as I am altogether a stranger to each of those officers, and have no powerful interest to support my request, I fear that I have but little to expect from the result.
                        I would, therefore, beg most respectfully, that you will still be pleased to bear me in mind. I should be willing to accept any situation in which it might be thought proper to employ me. I flatter myself that I might be usefully employed abroad: in England, indeed, I feel confident that I could render services out of the power of any other American however high his station. This is the only why I preferred a station there: for, in truth, that

is by no means the Country in which I should wish to live. But, if there be no appointment abroad which might, under all the circumstances, be considered suitable for me, it might not perhaps interfere with any of your arrangements to assign me to some duty at home. My views are moderate. I would be content with any appointment from which I might derive a respectable maintainance for my family. Indeed, Sir, (and I hope you will pardon the avowal) such is my situation, after a long absence, without fortune, without a profession, with a large family, and my slender pecuniary means almost exhausted by the expense of long journies that I am obliged to look to some such employment as the only means of support, at least until I should have time to find some permanent pursuit.
                        This is my situation. It would be unnecessary to say more. I throw myself entirely upon your goodness.
                        I have written, also, to the Secretary of State. Perhaps you will condescend to speak to him concerning me.
                        I cannot take my leave without again begging you to be assured that I shall always remember with pride and gratitude the confidence and favour which you have manifested towards me: and, if some evil destiny should not thwart all my views in life, I trust you will one day have reason to know that they have not been ill bestowed. I am, sir, with the highest respect and most sincere attachment, Your obedient humble servant
                        
                            Asbury Dickins.
                        
                    
                    
                        Permit me to add that if you should have any commands for me, my address will be to the care of Dr. Baker, Light street, Baltimore.
                    
                